EXHIBIT 10.11
 
IRREVOCABLE INSTRUCTIONS TO TRANSFER AGENT
 
Date:  June 28, 2012


To the transfer agent of CORD BLOOD AMERICA, INC.


Re:    Instruction to Reserve and Transfer Shares


Ladies and Gentlemen:


Reference is made to that certain Secured Convertible Promissory Note dated as
of June 27, 2012 (the “Note”), made by Cord Blood America, Inc., a Florida
corporation (the “Company”), pursuant to which the Company agreed to pay to
Tonaquint, Inc., its successors and/or assigns (the “Holder”), the aggregate sum
of $1,252,000 plus interest, fees, and collection costs.  The Note was issued
pursuant to that certain Securities Purchase Agreement dated June 27, 2012, by
and between the Company and the Holder (the “Agreement” and together with the
Note and all other documents entered into in conjunction therewith, including
any amendments or waivers, the “Loan Documents”).  Pursuant to the terms of the
Note, the Note may be converted into shares of the common stock, par value
$0.0001 per share, of the Company (the “Common Stock”) (the shares of Common
Stock issuable upon any conversion or otherwise under the Note, the “Shares”).
 
Pursuant to the terms of the Agreement, until all of the Company’s obligations
under the Agreement and the Note are paid and performed in full, the Company has
agreed to at all times, subject to the below, require its transfer agent to
establish a reserve of shares of authorized but unissued Common Stock equal
to:  the higher of such number of shares of Common Stock (1) as shall be
necessary to effect the full conversion of the Note as of the relevant date of
determination, multiplied by two, and (2) equal to two times the Outstanding
Balance (as defined in the Note) of the Note as of the relevant date of
determination, divided by the then-current Conversion Price (as defined in and
determined pursuant to the Note), provided that the transfer agent shall not be
required to establish the reserve of shares until such time as the Company has
increased the number of its authorized shares such that it is possible for the
transfer agent to establish such a share reserve (such number of shares is
referred to as the “Share Reserve”).
 
This irrevocable letter of instructions (this “Letter”) shall serve as the
authorization and direction of the Company to Interwest Transfer Company, Inc.
or its successors as the Company’s transfer agent (also referred to herein as
“you” or “your”), to reserve shares of Common Stock and to issue (or where
relevant, to reissue in the name of Holder) shares of Common Stock to the
Holder, upon the order of the Holder, upon conversion of the Note, as follows:
 
1. From and after the date hereof and until all of the Company’s obligations
under the Agreement and the Note are paid and performed in full, but not until
such time as the Company has increased the number of its authorized shares such
that it is possible to do so: (a) you shall establish a reserve of shares of
authorized but unissued Common Stock intended to cover the Share Reserve in an
amount not less than 225,000,000 shares (the “Transfer Agent Reserve”), (b) you
shall maintain and hold the Transfer Agent Reserve for the exclusive benefit of
the Holder, (c) you shall issue the shares of Common Stock held in the Transfer
Agent Reserve to the Holder only (subject to the immediately following clause
(d)), (d) when you issue shares of Common Stock to the Holder under the Note
pursuant to the other instructions in this Letter, you shall not issue any such
shares from the Transfer Agent Reserve, unless the Holder delivers to you
written pre-approval of such issuance from the Transfer Agent Reserve, (e) you
will not reduce the Transfer Agent Reserve under any circumstances, unless the
Holder delivers to you written pre-approval of such reduction of the Transfer
Agent Reserve, and (f) you shall immediately add shares of Common Stock to the
Transfer Agent Reserve as and when requested by the Company in writing from time
to time.
 
 
1

--------------------------------------------------------------------------------

 
 
2. You shall issue the Shares free of any restrictive legend to the Holder upon
a conversion of all or any portion of the Note, upon delivery to you of (a) a
duly executed Notice of Conversion substantially in the form attached hereto as
Exhibit A (the “Conversion Notice”), and (b) either (i) written confirmation
that the Shares are registered pursuant to an effective registration statement,
or (ii) a legal opinion as to the free transferability of the Shares from
counsel, dated within ninety (90) days from the date of conversion, to either
the Holder or the Company; provided, however, that in the event the legal
opinion is not provided as described above, you will issue the Shares subject to
a restrictive legend. Please note that a share issuance resolution is not
required for each conversion since this Letter and the Transaction Documents
have been approved by the Company’s board of directors. For the avoidance of
doubt, this Letter is your authorization and instruction by the Company to issue
the Shares pursuant to this Letter without any further authorization or
direction from the Company. You shall rely exclusively on the instructions in
this Letter and shall have no liability for relying on any Conversion Notice
provided by the Holder. Any Conversion Notice delivered hereunder shall
constitute an irrevocable instruction to you to process such notice or notices
in accordance with the terms thereof, without any further direction or inquiry.
Such notice or notices may be transmitted to you by fax, email, or any
commercially reasonable method.
 
3. In the case of a request for Shares pursuant to Paragraph 2 above, you shall,
within three (3) Trading Days (as defined below) thereafter, (a) if you are
eligible to participate in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of the
Common Stock to the Holder’s or its designee’s balance account with DTC through
the Deposit Withdrawal at Custodian (“DWAC”) system, provided the Holder causes
its bank or broker to initiate the DWAC transaction, or (b) if you are not
eligible to participate in the DWAC system, issue and deliver to the Holder, via
a common carrier for overnight delivery, to the address as specified in the
Conversion Notice, a certificate or certificates, registered in the name of the
Holder or its designee(s), for such number of shares of Common Stock as may be
requested by the Holder to be transferred as set forth in the Conversion Notice,
up to the number of Shares evidenced by the certificates.  For purposes hereof,
“Trading Day” shall mean any day on which the New York Stock Exchange is open
for customary trading. Notwithstanding any other provision hereof, the Company
and the Holder understand that you shall not be required to perform any issuance
or transfer of Shares if (i) such an issuance or transfer of Shares is in
violation of any state or federal securities laws or regulations, or (ii) the
issuance or transfer of Shares is prohibited or stopped as required or directed
by a court order.
 
4. You understand that a delay in either the crediting of Shares or the delivery
of certificates hereunder, as the case may be, could result in economic loss to
the Holder and that time is of the essence in your processing of a Conversion
Notice.
 
5. To the extent the applicable Shares being issued or reissued will be
certificated, the certificates representing the Shares to be issued or reissued
pursuant to Paragraph 2 above, if the date on which the Conversion Notice is
submitted to you is (i) more than twelve (12) months following the date of
issuance of the Note, or (ii) more than six (6) months following the date of
issuance of the Note and the Company is subject to the reporting requirements of
Sections 13 or 15(d) of the Securities Exchange Act of 1934, as amended, shall
(A) be in the name of the Holder, (B) not bear any legend restricting transfer,
(C) not be subject to any stop-transfer restrictions, and (D) shall otherwise be
freely transferable on the books and records of the Company pursuant to the
opinion of counsel described in Paragraph 2 above. You will accept such opinion
of counsel provided that it opines that the certificates may be issued or
delivered without restrictive legend in accordance with the applicable
securities laws of the United States.
 
6. The Company hereby confirms to you and to the Holder that no instruction
other than as contemplated herein (i.e., instructions to increase the transfer
Agent Reserve as necessary pursuant to Paragraph 1(f) above) will be given to
you by the Company with respect to the matters referenced herein. The Company
hereby authorizes you, and you shall be obligated, to disregard any contrary
instruction received by or on behalf of the Company or any other person
purporting to represent the Company.
 
7. The Company hereby agrees to notify the Holder in the event of any
replacement of Interwest Transfer Company, Inc. as the Company’s transfer agent.
 
 
2

--------------------------------------------------------------------------------

 
 
8. The Company acknowledges that the Holder is relying on the representations
and covenants made by the Company in this Letter and that the representations
and covenants contained in this Letter constitute a material inducement to the
Holder to make the loan evidenced by the Note.  The Company further acknowledges
that without such representations and covenants of the Company made in this
Letter, the Holder would not have made the loan to the Company evidenced by the
Note.
 
9. The Holder is an intended third-party beneficiary of this Letter. The parties
hereto specifically acknowledge and agree that in the event of a breach or
threatened breach by a party hereto of any provision hereof, the Holder will be
irreparably damaged, and that damages at law would be an inadequate remedy if
this Letter were not specifically enforced.  Therefore, in the event of a breach
or threatened breach of this Letter, the Holder shall be entitled, in addition
to all other rights or remedies, to an injunction restraining such breach,
without being required to show any actual damage or to post any bond or other
security, and/or to a decree for a specific performance of the provisions of
this Letter.
 
10. This Letter shall be fully binding and enforceable against the Company even
if it is not signed by the transfer agent. If the Company takes (or fails to
take) any action contrary to this Letter, then such action or inaction will be a
default under the Loan Documents. Although no additional direction is required
by the Company, any refusal by the Company to immediately confirm this Letter
and the instructions contemplated herein to the transfer agent will be a default
under the Loan Documents.
 
11. By signing below, each individual executing this Letter on behalf of an
entity represents and warrants that he or she has authority to so execute this
Letter on behalf of such entity and thereby bind such entity to the terms and
conditions hereof.
 
12. The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith (which gross negligence or bad
faith must be determined by a final, non-appealable order, judgment, decree or
ruling of a court of competent jurisdiction).  You shall have no liability to
the Company in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.
 
[SIGNATURE PAGE FOLLOWS]

 
3

--------------------------------------------------------------------------------

 
 

  Very truly yours,           Cord Blood America, Inc.            
[ex101102.jpg]  

 
ACKNOWLEDGED AND AGREED:


THE HOLDER:
 
Tonaquint, Inc.
 
[ex101101.jpg]
 
 
Attachments:


Exhibit A – Form of Conversion Notice
 
Signature Page to Irrevocable Instructions to Transfer Agent Letter
 
4

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A
 
FORM OF CONVERSION NOTICE
 
[attached]
 
 
 
 
 
 5

--------------------------------------------------------------------------------